Citation Nr: 1624354	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for an upper and lower back disorder.

3.  Entitlement to service connection for a neck disorder.
 
4.  Entitlement to service connection for a right arm disorder.

5.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence; however, none has been received to date.  Additionally, in accordance with his request, the Veteran was provided with a copy of the hearing transcript in September 2015.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through December 2013, which were considered in the January 2014 supplemental statement of the case, Social Security Administration (SSA) data, and a copy of the May 2015 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


The issue of entitlement to service connection for pseudofolliculitis barbae is addressed in the decision below.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, pseudofolliculitis barbae had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for pseudofolliculitis barbae herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran reports that his pseudofolliculitis barbae is the result of having to shave during his military service.  The Veteran received a VA examination for skin conditions in August 2013.  At such time, the examiner indicated that the Veteran had shaved prior to the examination and had "small razor bumps on neck region under chin."  This satisfies the first element of a claim for service connection.  With regard to in-service incurrence, the examiner also noted a diagnosis of pseudofolliculitis barbae in 1973 and observed that the Veteran's service treatment records revealed extensive and continuous treatment for such condition while in service, therefore satisfying the second element.  The only issue in contention is whether there is a causal relationship between the present condition and the condition noted in service.

In the August 2013 examination report, the examiner opined that the pseudofolliculitis barbae the Veteran exhibits is not as likely as not due to or caused by or incurred in military service.  The rationale provided was that the Veteran was treated for the condition while in service in 1973, but when he left the service and grew out his beard, it resolved.  Furthermore, the examiner stated that the skin condition was a temporary condition that resolved and returned at a later time, and that the claims file was silent for a skin condition after military service.

The Veteran reported in his May 2015 Board hearing that, before he entered service, he wore a beard and never encountered a problem.  He further reported that he still has the same problems with razor bumps when shaving to the present day.  The Board notes that the Veteran stated that, when he wears a beard, he has fewer difficulties with pseudofolliculitis barbae so he simply elects to keep a beard but over time has continued to have problems with the condition.  

Despite the VA examiner's opinion, the Board finds service connection is warranted in this instance.  The Board notes that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the observable symptoms are the condition of the Veteran's skin on his face when he shaves.  While the examiner noted that the condition resolved when the Veteran left service, the Veteran has competently reported that the condition persists whenever he elects to shave and that he had simply elected to maintain a beard since service.  The examiner even noted "razor bumps" on the Veteran's face at the time of the August 2013 VA examination.  Thus, the Board finds that the evidence as to this issue is in relative equipoise, and the benefit of the doubt is resolved in the Veteran's favor.  Consequently, service connection for pseudofolliculitis barbae is warranted.


ORDER

Service connection for pseudofolliculitis barbae is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has asserted his current upper and lower back, neck, and bilateral arm disorders are the result of an injury sustained while playing football during his period of active service.  At his May 2015 Board hearing, he testified that, following such injury, for which he was hospitalized for two weeks, he was placed on a profile and transferred from a mechanic to desk work.  The Veteran further indicated that, after the injury, he continued to have back, neck, and arm pain. 

The Board finds that additional development is necessary to satisfy VA's duty to assist when it comes to these issues.  First, the Veteran reported in his May 2015 Board hearing that he was hospitalized for approximately two weeks as a result of his football injuries at Nuremberg Hospital in Germany.  To date, these hospitalization records have not been associated with the claims file and should be obtained.  Secondly, the Veteran further reported in his Board hearing that he sought treatment for his claimed conditions at Nazareth Hospital, Dr. Curie, the Philadelphia VA Medical Center, and Dr. Stanley.  While he reported that he was unable to obtain records from Nazareth Hospital as such had been archived, and Dr. Curie, as he was deceased, the Board finds that a remand is necessary to attempt to obtain all outstanding records.  Furthermore, in regard to records from the Philadelphia VA Medical Center, the Veteran indicated that he began treatment at such facility in the 1980's.  To date, records from this medical center that have been associated with the claims file only date from December 1998.  Therefore, VA treatment records from this facility from the time period indicated by the Veteran should also be obtained.  Additionally, updated VA treatment records dated from December 2013 to the present should be obtained.

Furthermore, data from SSA reflects that the Veteran is in receipt of disability benefits as of February 2009.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

After obtaining all outstanding records, the AOJ should review the entirety of the evidence and conduct any additionally-indicated development, to include obtaining any addendum opinions deemed necessary to decide the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding clinical records pertaining to the Veteran's hospitalization in January 1973 for his football injuries at Nuremberg Hospital in Germany.  In this regard, it is noted that clinical or hospitalization records may be filed under the name of the facility rather than the individual.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include records from Nazareth Hospital, Dr. Curie, Dr. Stanley, the Philadelphia VA Medical Center dated from January 1980 to December 1998, and the North Texas Healthcare System dated from December 2013 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

4.  After obtaining all outstanding records, the AOJ should review the entirety of the evidence and conduct any additionally-indicated development, to include obtaining any addendum opinions deemed necessary to decide the claims.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


